Order entered December 20, 2018




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-01160-CV

           RICHARD GEHRKE AND PACIFIC COMPANIES, INC., Appellants

                                               V.

                MERRITT HAWKINS AND ASSOCIATES, LLC, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-09562

                                           ORDER
                 Before Chief Justice Wright, Justice Evans, and Justice Brown

       This is an interlocutory appeal from the trial court’s temporary injunction prohibiting

appellant Richard Gehrke from engaging in certain activities. Asserting Gehrke has violated the

temporary injunction on at least three separate occasions, appellee has filed a motion to enforce.

Appellee asks the Court to “initiate an enforcement proceeding” under rule of appellate

procedure 29.4 “and refer the proceeding to the trial court with instructions to hold” a show-

cause hearing. Gehrke and his co-appellant oppose the motion contesting the existence of any

admissible factual basis.

       We GRANT the motion and REFER it to the trial court for an evidentiary hearing and a

determination of any appropriate relief. See TEX. R. APP. P. 29.4.
       We DIRECT the Clerk of the Court to send a copy of this order, appellee’s motion, and

appellants’ response to the Honorable Emily G. Tobolowsky, Presiding Judge of the 298th

Judicial District Court.


                                                 /s/    DAVID EVANS
                                                        JUSTICE